920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie SKAGGS, Plaintiff-Appellant,v.Thomas B. SPAIN, Commonwealth of Kentucky, Defendants-Appellees.
No. 90-5516.
United States Court of Appeals, Sixth Circuit.
Dec. 11, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
Ronnie Skaggs, a pro se Kentucky resident, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, Skaggs sued the Commonwealth of Kentucky and Spain, a judge of the Hopkins County (Kentucky) Circuit Court, alleging that his civil rights were violated when Spain approved a settlement between the parties in a mineral rights case brought in state court.


3
After de novo review of the magistrate's report and recommendation in light of Skagg's objections, the district court adopted the magistrate's recommendation, found that Skaggs's case was meritless, and granted summary judgment for defendants.  Skaggs has filed a timely appeal.


4
Upon de novo review, we affirm the district court's judgment for the reasons stated in the magistrate's report and recommendation dated February 8, 1990, as adopted by the district court's judgment dated March 9, 1990.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.